          Case 1:17-cr-00405-ER Document 42 Filed 11/16/20 Page 1 of 1




                             MAHER & PITTELL, LLP
                                    ATTORNEYS AT LAW
Reply To:                                                                 Long Island Office
42-40 Bell Blvd, Suite 302                                           10 Bond St, Suite 389
Bayside, New York 11361                                       Great Neck, New York 11021
Tel (516) 829-2299                                                      Tel (516) 829-2299
jp@jpittell.com                                                             jp@jpittell.com

November 10, 2020

Hon. Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    US v. Matthew Rodriguez 17 cr 405 (ER)
       [Violation of Supervised Release Report “VOSR”)]

Dear Judge Ramos:

      I am counsel for Matthew Rodriguez. Initially, I was appointed to represent Mr.
Rodriguez, pursuant to the CJA Act, in the underlying criminal case. Earlier this year, I
resumed representation of him in matters regarding a possible early termination of his
supervised release and the above referenced VOSR.

       I am informed by the CJA Office that my representation on these post-sentencing
matters must be treated as a separate appointment. Accordingly, I respectfully request, by
so-ordered endorsement of this letter, I be reappointed as counsel for Mr. Rodriguez, nunc
pro tunc, to January 10, 2020, which is the first date I began working on these matters.

                                         Respectfully submitted,
                                         /s/
                                         Jeffrey G. Pittell

cc:    Parties of record (ECF)
                                                                   X




                                                         11/16/2020
